﻿31.	 Allow me at the outset, Mr. President, to extend
to you our sincere congratulations on your election as President of the thirty-eighth session of the General Assembly. Through you, we extend to the Government and people of Panama our congratulations on your assumption of this high office. My delegation is fully aware of your personal contribution as an able statesman and experienced diplomat to the activities of the United Nations system, and we are sure that your wisdom and ability will enable you to guide our deliberations successfully.
32.	We also take this opportunity to express our appreciation to the Secretary-General. We are confident that the lucid report he submitted to this session on ways of enhancing the effectiveness of the United Nations and its various organs will be discussed with vigor and seriousness during the debate.
33.	I wish also to express our gratitude to Mr. Imre Hollai, who presided over the thirty-seventh session with distinction.
34.	We welcome warmly to the United Nations the State of Saint Christopher and Nevis. We are confident that its contribution will enrich the work and activities of the Organization and foster efforts towards international peace.
35.	As we meet in yet another session, we must pause to assess our achievements and failures in the face of the great challenges and major issues that have confronted the international community during the past few years. We hope that this exercise will prove beneficial in our current deliberations.
36.	It is clear that this session is taking place at a time when the international situation is very complex and in a climate characterized by numerous hotbeds of tension, war, instability, mutual mistrust, foreign intervention in the affairs of others and the use of force. All this lessens the chances of peaceful coexistence and constructive co-operation between all countries and peoples, irrespective of their differing political and socio-economic systems.
37.	One of the dangers facing our world is the acceleration of the arms race and the ever-increasing risk of nuclear war. Expenditure on nuclear and conventional armaments amounts to the astronomical figure of $800 billion annually. It would be more appropriate to channel this sum towards efforts to ensure development, international economic co-operation and peace among nations. We regret to note that the goal of arms control is still beyond reach. On the contrary, the production of more precise and destructive nuclear and chemical weapons increases steadily. Moreover, the scope of the arms race has been extended to include outer space, jeopardizing the very existence of mankind and civilization.
38.	In the face of these imminent dangers, my country once again states its conviction that international peace and security can be guaranteed only by implementing a system of collective security and only if the Security Council effectively shoulders its responsibilities, in accordance with the Charter. It is also necessary to ensure comprehensive disarmament, especially nuclear disarmament, under effective international control. Specific measures should also be taken immediately, to ensure adherence to a ban on the use or threat of use of nuclear weapons in any circumstances, and to conclude a comprehensive nuclear-test-ban treaty, coupled with specific safeguards by the nuclear Powers to ensure the security of non-nuclear States. The Sudan reaffirms its conviction that both Africa and the Middle East should remain zones free from nuclear weapons. We support all efforts aimed at transforming the Indian Ocean into a zone of peace, and in that connection we hope that the Conference on the Indian Ocean, which has already been postponed several times, will be convened in the near future.
39.	Although I have dwelled on the gloomy aspects of the current international situation, I must not neglect some positive developments that have taken place this year, in particular the Seventh Conference of Heads of State or Government of Non-Aligned Countries, which was held at New Delhi last March. That Conference, which is the largest forum of heads of State or Government, placed emphasis on the serious threats now facing international peace and security. The New Delhi message reaffirmed the positive role that the Non-Aligned Movement plays in fostering international stability and in the establishment of a new international economic order.
40.	We have also witnessed the reinvigoration of the Organization of African Unity through the convening of its nineteenth Assembly of Heads of State and Government last June at Addis Ababa after a two-year impasse. The holding of that Assembly was in itself an affirmation of the role of that important regional body in solving African disputes and therefore in strengthening the efforts of the international community for the maintenance of peace, security and international cooperation.
41.	There is no need to emphasize the real threats posed by the situation in the Middle East to the peace and security not only of the peoples of the region but of the world at large. In the absence of a just and lasting solution to the Palestinian problem, which is at the core of the Middle East question, the situation has continued to deteriorate. Israel has continued its occupation of Arab territories and persisted in changing their identity, repressing their populations and denying the Palestinian people its natural and legitimate rights as enshrined in the 

Charter of the United Nations and affirmed in the various resolutions adopted since the birth of the Organization.
42.	At the Twelfth Arab Summit Conference, at Fez, the Arab States reaffirmed their commitment to peaceful solutions based on justice for all countries and peoples of the region. They thus offered a historic opportunity to ensure peace in one of the world's most sensitive and important regions. Regrettably, Israel elected to reject peace, continuing its disregard of all peace initiatives.
43.	The international community has declared on many occasions and in various forums—most recently at the International Conference on the Question of Palestine held last summer at Geneva—that a peaceful and lasting solution of the Middle East question cannot be attained without total and unconditional Israeli withdrawal from all Arab territories occupied since 1967, including Jerusalem, and the exercise by the Palestinian people, under the leadership of their sole legitimate representative, the Palestine Liberation Organization [PLO], of their legitimate and inalienable rights, including their right to the establishment of their own independent State. These conditions remain the solid basis for a peace based on justice, and not imposed by the force of arms.
44.	Continued Israeli defiance of the will of the international community will lead to a new confrontation unless Israel is compelled, especially by its friends, to implement the resolutions of the General Assembly and he Security Council and to put an end to its aggression
and its occupation and annexation of the lands of others force of arms. The question of Palestine and the Saddle East will remain the acid test of the credibility of the Organization, which represents the aspirations of all nations to peace and security based on law, justice and respect for the legitimate rights of others.
45.	Israel's designs have extended to Lebanon. That sister country was subjected to brutal Israeli aggression, which aggravated the problems of the region and constituted an attempt to destroy the unique social and political fabric of that country. In this connection we demand the unconditional Israeli withdrawal from Lebanon in accordance with Security Council resolutions, which would permit the restoration of Lebanon's independence, sovereignty and territorial integrity, without any external interference. I should like to avail myself of this opportunity to commend the recent efforts which culminated in a cease-fire agreement. We hope this agreement will be followed by the implementation of effective measures to ensure the maintenance of peace and stability.
46.	The serious situation in southern Africa, perpetuated by the racist regime in Pretoria, has continued to arouse anxiety and concern in all countries and peoples around the world. The racist authorities have persisted in their policy of apartheid, a policy that has on many occasions been condemned by the international community as a crime against humanity, most recently at the Second World Conference to Combat Racism and Racial Discrimination, held last August at Geneva.
47.	The Government and people of the Sudan condemn the South African regime's apartheid policies practiced against the majority of the population of South Africa, its aggression against neighbouring African States and its determination to maintain apartheid by force, including nuclear force. The Democratic Republic of the Sudan further warns against the racist regime's manoeuvres and its policy of so-called gradual change, granting limited constitutional rights to the "Coloured" population. Sudan will continue its unequivocal support for the freedom fighters in South Africa until freedom, equality and independence are achieved.
48.	In Namibia, racist South Africa is still obstructing implementation of the peace plan endorsed by Security Council resolution 435 (1978). That regime's objective is to prolong its occupation of the region and its exploitation of its natural resources, in complete disregard of the will of the international community, which continues to see the Namibian question as one of its most important concerns.
49.	The international community has followed with great attention recent developments relating to the question of Namibia, including the consultations held recently between the Secretary-General and parties concerned, in accordance with Security Council resolution 532 (1983) of last May. We appreciate that effort, and following its completion we deem it necessary that the Security Council commence the implementation of the peace plan according to an agreed timetable which would be binding on South Africa and which would not involve extraneous issues such as linkage of the independence of Namibia with the presence of Cuban troops in Angola. Independence is one of Namibia's basic legitimate rights and it should not be subject to conditions or compromises. It is a right that calls for urgent international action to exert pressure on the Government of South Africa to enable the Namibian people to exercise its right to self-determination under the leadership of the South West Africa People's Organization [SHK4PO], its sole legitimate representative.
50.	One of the African questions that are a source of concern to us is the question of Chad. The Sudan has followed the development of events in fraternal Chad with much anxiety, because of the close links that exist between our two peoples and the inevitable impact on us of whatever takes place in Chad. Since the Sudan has adopted the policy of good-neighborliness and non-intervention in the affairs of others as a cardinal principle of its foreign policy, it is only natural that we have been greatly concerned over the aggression against Chad, an aggression that violates that principle and threatens the sovereignty and independence of a Member State of this Organization.
51.	The international community followed closely the deliberations in the Security Council on Chad's complaint of attempts to overthrow and replace a legitimate Government that is recognized by the United Nations, the Non-Aligned Movement and the OAU. It is truly regrettable that the Security Council, which is entrusted with the maintenance of international peace and security, was not able to discharge its responsibilities despite the fact that the aggression against Chad was a flagrant violation of the sovereignty, independence and territorial integrity of that country. That failure not only undermines the credibility of the Security Council, but also arouses the fears of many countries that do not possess the necessary power to deter foreign aggression. It will also encourage similar adventures unless a deterrent is found to preserve the independence, unity and territorial integrity of weaker countries.
52.	The Sudan supports the efforts of the OAU to assist the Government of Chad, whose legitimacy was confirmed at the nineteenth session of the OAU Assembly of Heads of State and Government. We hope that, with the support of the OAU and of the international community, the legitimate Government of Chad will be able to settle its internal problems without any foreign intervention and to direct its efforts to problems of reconstruction.
53.	With regard to the question of Western Sahara, we hope that the climate of reconciliation in North Africa will lead to the re-establishment of stability and security 
in that region and to the settlement of the issue through a referendum among the Saharan people. This would certainly bring about a peaceful and lasting settlement that would avoid bloodshed and improve relations among the States of that region.
54.	The people and Government of the Sudan still follow with the utmost sadness and concern the more than three-year-old war between Iraq and Iran, a war that has defied all the international attempts to halt it and to resolve peacefully the conflict between the two neighbouring Moslem countries. It is regrettable that several Iraqi initiatives intended to halt the war have not elicited a positive response from Iran. Hoping that United Nations and other efforts will succeed in halting the war and peacefully settling the conflict, we call again on Iran to accept those peace initiatives in order to end the war, so that the human and material resources of the two countries may be utilized for the benefit of their peoples and of humanity at large.
55.	The Sudan firmly believes that international conflicts should be settled peacefully through dialogue and negotiation, and without resorting to the use of force or aggression. As a result of this conviction, we have called for the withdrawal of foreign forces from Afghanistan and Kampuchea, to enable those peoples to enjoy then- basic and inalienable rights to liberty and self-determination. We have also called for a peaceful settlement of the conflict between North and South Korea and between the two communities in Cyprus, through dialogue and in accordance with the wishes and aspirations of their peoples, without any foreign intervention.
56.	In Central America and the Caribbean we hope that current efforts, particularly those of the Contadora Group, will culminate in a successful, peaceful settlement enabling the countries of that region to realize the aspirations of their peoples to progress and prosperity.
57.	As we review developments in the international economic sphere over the past year, we cannot help but feel more disappointment as we witness the passing of yet another year during which the international community was unable to deal with the serious threat to all countries posed by the devastating international economic crisis. Our disappointment is aggravated by two factors. First, the expected economic recovery, which alone was supposed to be sufficient to resolve international economic problems in general, and the problems of the developing countries in particular, did not prove capable of doing so. Secondly, although last year there was a serious effort on the part of the developing countries, at the New Delhi summit meeting and at the Ministerial Meeting of the Group of 77, at Buenos Aires, to express their perception of the crisis and to propose clear, realistic and flexible ways of resolving it, the response of the developed countries, as reflected in the results of the Summit of Industrialized Nations, held at Williamsburg, and at the sixth session of the United Nations Conference on Trade and Development, held at Belgrade, did not match the genuine and praiseworthy efforts of the developing countries, at a time when the international community fully realized the depth and seriousness of the economic crisis and the threat it poses to the prosperity of all nations and recognized that the developing countries in general and the least developed in particular, are more vulnerable to the impact of the crisis and less capable of withstanding its devastating effects and making the necessary adjustments to cushion them. We had hoped that international recognition of the seriousness of the crisis would provide a sufficient impetus to evolve ways of defusing the crisis through an independent and co-operative international effort addressing all aspects of that crisis, in other words, through the global negotiations proposed a few years ago by the developing countries and accepted by the developed countries, but nevertheless not yet launched.
58.	The Sudan, like other developing countries, and the least developed in particular, suffers the negative impact of the devastating international economic crisis. To mitigate the effects of the crisis the Sudan adopted, on the one hand, the strategy of self-reliance and, on the other, the policy of bilateral, regional and international economic co-operation.
59.	In evolving the strategy of self-reliance, the Sudan endeavours to utilize local capabilities and resources to implement its economic and social development plans and to broaden the base of political and economic participation through the adoption of decentralization and regional government. In the context of economic and technical co-operation among developing countries, the Sudan endeavours to strengthen bilateral and regional relations through joint ministerial commissions, regional and interregional groupings within the Lagos Plan of Action^ and the Caracas Programme of Action/ The best example in this context is the programme of integration between the Sudanese and Egyptian peoples, crowned recently by the adoption of an integration charter between these two brotherly countries, which represents a firm and promising step towards wider regional co-operation open to the countries of the Arab and African regions, as well as to all developing countries.
60.	Besides the negative effects of the international economic crisis, the Sudan, like some other African countries, suffers the heavy burden of the incessant and increasing influx of refugees, swallowing up a large portion of local resources and efforts. The Sudan managed, through its own efforts and with the assistance of friendly nations and governmental and non-governmental organizations, to provide assistance to refugees in its territory as a humanitarian and moral duty. But we still believe that a permanent solution to the refugee problem can only be achieved through voluntary repatriation and mainly through treatment of the political and other root causes of the problem, as highlighted by the Secretary- General in his annual report to this session of the Assembly. Until such a lasting solution to the refugee problem is achieved, we hope international support to host countries, particularly in Africa, will continue. In this respect, we also hope that international participation in the forthcoming Second International Conference on Assistance to Refugees in Africa, scheduled to be held in the near future, will be commensurate with the needs of African refugees and host countries.
61.	The urgent issues that abound in the agenda of this session, the international climate in which it is taking place, and the attendance of a large number of heads of State or Government give a special distinction to it. This should, therefore, be a timely occasion for the international community to renew its commitment to the Charter of the United Nations in deeds, not words, and to enhance the effectiveness of the United Nations and its organs, particularly the Security Council. only then can we achieve international peace and security and promote international co-operation in other fields.
62.	In conclusion, let us hope that this session—through the fruitful results that can be achieved—will be a landmark in the history of international endeavours.





